IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHAWN LOWRY,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4091

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed August 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Shawn Lowry, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Tallahassee, for Respondent.




PER CURIAM.

       The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

LEWIS, WETHERELL, and RAY, JJ., CONCUR.